UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 96-4306

DAVID CARPENTER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Henry M. Herlong, Jr., District Judge.
(CR-95-904)

Submitted: December 19, 1996

Decided: January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michele S. Nelson, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David Carpenter pled guilty to conspiracy to possess heroin and
crack cocaine with intent to distribute, 21 U.S.C.§ 846 (1994), and
was sentenced as a career offender to a term of 188 months imprison-
ment. United States Sentencing Commission, Guidelines Manual
§ 4B1.1 (Nov. 1995). Carpenter now appeals his conviction and sen-
tence. His attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising several issues but stating that
in her view there are no meritorious issues. Carpenter has filed a pro
se supplemental brief raising numerous issues. After a review of the
record, we affirm.

In the Anders brief, counsel questions the adequacy of the district
court's Fed. R. Crim. P. 11 inquiry, the propriety of the career
offender sentence, and the district court's refusal to depart below the
guideline range under either USSG § 5K1.1 or USSG § 5K2.0. We
find no merit in any of these issues. The district court conducted a
thorough Rule 11 colloquy. Carpenter was correctly sentenced as a
career offender because he had previously been convicted of rape and
kidnapping in Rhode Island and robbery in South Carolina. The
offenses were not related and the sentence in each case was imposed
within the applicable time period. USSG § 4A1.2(e). The court did
not err in concluding that the government had not breached the plea
agreement by refusing to move for a substantial assistance departure
under USSG § 5K1.1 because the terms of the agreement did not obli-
gate the government to move for a departure even if Carpenter pro-
vided substantial assistance. The record does not disclose that the
government refused to make the motion out of any unconstitutional
motive; therefore, no remedy was available to Carpenter.* See Wade
_________________________________________________________________
*The district court heard defense counsel's representation concerning
Carpenter's assistance. The government responded that Carpenter had
given conflicting stories to different investigators and finally offered to
provide testimony which would please the government in return for
release on bond.

                    2
v. United States, 504 U.S. 181 (1992). The court's subsequent deci-
sion not to depart under USSG § 5K2.0 to reward Carpenter for his
supposed cooperation is not reviewable. United States v. Bayerle, 898
F.2d 28, 31 (4th Cir.), cert. denied, 498 U.S. 819 (1990).

In his supplemental brief, Carpenter first argues that the district
court lacked jurisdiction because § 841 is not constitutional following
the Supreme Court's decision in United States v. Lopez, ___ U.S. ___,
63 USLW 4343 (U.S. Apr. 26, 1995) (No. 93-1260). We considered
and rejected that argument in United States v. Leshuk, 65 F.3d 1105,
1111-12 (4th Cir. 1995). Carpenter's remaining contentions are also
without merit. The district court advised him of the statutory maxi-
mum penalty he faced (twenty years) before accepting his plea; it was
not required to inform him that the penalties for crack offenses are
higher than for cocaine offenses or what the applicable guideline
range would be. United States v. DeFusco, 949 F.2d 114, 119 (4th
Cir. 1991). Because Carpenter was sentenced under§ 841(b)(1)(C),
he was not subject to a mandatory minimum sentence. Carpenter
agreed at the Rule 11 hearing that crack was seized from the car in
which he was riding at his arrest, thus relieving the government of the
burden of proving that the substance was crack. Congress has pur-
posefully provided higher penalties for crack offenses in § 841, mak-
ing the rule of lenity inapplicable. United States v. Fisher, 58 F.3d 96,
99 (4th Cir.), cert. denied, ___ U.S. ___, 64 U.S.L.W. 3270 (U.S. Oct.
10, 1995) (No. 95-5923). The penalty structure does not violate equal
protection. Id.

Carpenter also challenges his career offender sentence, alleging
that his prior robbery conviction should not have been considered a
violent felony because no weapon was used. However, robbery is
considered a crime of violence under the guidelines, see USSG
§ 4B1.2, comment. (n.2), and the sentencing court looks only to the
offense of conviction in deciding whether a prior offense is a crime
of violence. United States v. Wilson, 951 F.2d 586, 588 (4th Cir.
1991), cert. denied, 504 U.S. 951 (1992). Carpenter had counsel in
connection with the prior offenses which made him a career offender
and thus was not entitled to challenge the validity of those offenses
before being sentenced. Custis v. United States , 511 U.S. 485 (1994);
United States v. Byrd, 995 F.2d 536, 540 (4th Cir. 1993), cert. denied,
___ U.S. ___, 62 U.S.L.W. 3792 (U.S. May 31, 1994) (No. 93-6385).

                    3
Moreover, because Carpenter was sentenced under the guidelines, not
as a § 841 recidivist, the government was not required to give notice
under 21 U.S.C. § 851 (1994) that prior offenses would be used to
increase his sentence. United States v. Foster , 68 F.3d 86, 89 (4th Cir.
1995).

Finally, Carpenter argues that his attorney was ineffective. A claim
of ineffective assistance may not be brought on direct appeal unless
the record conclusively discloses that counsel did not provide effec-
tive representation. United States v. Williams , 977 F.2d 866, 871 (4th
Cir. 1992), cert. denied, 507 U.S. 942 (1993). In the guilty plea con-
text, the defendant must show that, but for counsel's unprofessional
errors, he would have gone to trial instead of pleading guilty. Hill v.
Lockhart, 474 U.S. 52, 58 (1985). The record does not support such
a finding here. With regard to his representation at sentencing, we
note that, even if Carpenter's sentence had been calculated using the
amounts of crack and heroin shown in the page lab report which he
submitted with his supplemental brief rather than the slightly larger
amounts shown in the presentence report, his base offense level
would have remained at 20 because the equivalent amounts of mari-
juana in either case fall between 40 and 60 kilograms. USSG
§ 2D1.1(c)(10), comment. (n.10).

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm the convic-
tion and sentence. This court requires that counsel inform her client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     4